PER CURIAM.
Defendant was convicted and sentenced for trafficking in cocaine and possession of a controlled substance. He raises three grounds on appeal, only one of which merits comment. Defendant argues that the trial court erred in denying his motion to suppress evidence obtained from a search of an automobile. We have previously rejected this argument in Hendrix v. State, 456 So.2d 494 (Fla. 2d DCA 1984), a case *967involving the same automobile and evidence as in this case. We have examined the other grounds raised by defendant and find them to be without merit.
Accordingly, we affirm defendant’s convictions and sentences.
SCHEB, A.C.J., and OTT and LEHAN, JJ., concur.